Title: To James Madison from Jacob Crowninshield, 19 November 1807
From: Crowninshield, Jacob
To: Madison, James



Sir:
Committee room House of Reps. Novr. 19th. 1807.

Oliver Evans, of Phila., having applied to Congress to grant him a new patent for his improvements in the art of manufacturing flour, for the reasons stated in his petition, herewith enclosed for your information; I am directed by the Committee to whom this subject has been referred, to ask whether the relief prayed for can be granted by you as the Secretary of State?  I have the honor to be, with the highest respect, your Obedt. Servt.

Jacob Crowninshield

